IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          August 7, 2008
                                     No. 06-30721
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




THOMAS DELOR,

                                                  Plaintiff-Appellant,
v.

INTERCOSMOS MEDIA GROUP, INC.,
Doing Business as DirectNIC.com,

                                                  Defendant-Appellee.



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:04-CV-3262




Before SMITH, GARZA, and SOUTHWICK, Circuit Judges..
PER CURIAM:*


       Appellant describes the only issue on appeal as “[w]hether the President
of the New Orleans Trial Bar Association is fit to preside in a pro se litigant



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-30721

case.” The district court denied appellant’s motion to disqualify the judge on the
ground complained of.
      The appeal of that order is plainly frivolous and, accordingly, is
DISMISSED. See 5TH CIR. R. 42.2. Appellee’s motion for sanctions under FED.
R. APP. P. 38 is GRANTED. Appellant is assessed double costs on appeal plus
attorney’s fees of $1,500. Appellee’s actual reasonable attorney’s fees may be in
excess of that amount, but we have the latitude to assess costs in a lesser
amount. Appellant is warned that further vexatious or meritless filings in this
court or the district court can result in additional sanctions.




                                        2